Citation Nr: 0819707	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  99-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1973.  Service in Vietnam and award of the Combat Action 
Ribbon is evidenced of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

Procedural history

Service connection was granted for PTSD and a disability 
rating of 30 percent was assigned in an August 1986 VA rating 
decision.  In a January 1991 decision, the Board granted a 50 
percent disability rating.

The veteran's April 1998 claim for an increased disability 
rating was denied in the above-mentioned October 1998 rating 
decision, and the veteran appealed. The Board remanded the 
case in January 2001 for further evidentiary development, and 
in June 2003 remanded the case for compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

The veteran was scheduled for a hearing with the undersigned 
Veterans Law Judge on July 18, 2005.  Without explanation, 
the veteran failed to report for the hearing.

In October 2005, the Board denied the veteran's motion for a 
new hearing and remanded the case again for further 
development.  In November 2006 the veteran's case was again 
remanded for additional evidentiary development.  A 
supplemental statement of the case was issued in February 
2008.  The case is once again before the Board.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by chronic sleep 
impairment, disturbances of mood and motivation, impaired 
impulse control, and past neglect of personal appearance and 
hygiene.


2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for the 
veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, the veteran's claim has been remanded by the 
Board for additional evidentiary or procedural development on 
four separate occasions.  A review of the record indicates 
that the remand instructions provided by the Board were 
complied with in every case.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  

In particular, the VA examination required by the Board in 
January 2001 was performed in March 2001.  He was scheduled 
for VA examinations in light of the Board's October 2005 and 
November 2006 remand instructions.  Notice of the Veterans 
Claims Assistance Act (VCAA) was provided to the veteran in 
August 2003, at the request of the Board in its June 2003 
remand.  Additional medical records requested by the Board in 
January 2001 and November 2006 have been obtained and 
associated with the veteran's claims folder. 

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated August 19, 2003, including a request for evidence 
showing "that your service-connected condition has gotten 
worse." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The August 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter]
 
The Board notes that a subsequent December 6, 2006 VCAA 
notice letter specifically requested of the veteran: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the VA.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In the December 2006 VCAA letter, the VA Appeals Management 
Center (AMC) informed the veteran that the rating for his 
disability can be changed if there are changes in his 
condition and that depending on the disability involved, VA 
will assign a rating from zero percent to as much as 
100 percent.  The letter stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The AMC indicated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  

In the December 2006 VCAA letter, the AMC further stated that 
examples of evidence that the veteran should tell VA about or 
give to VA that may affect the assigned disability rating 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing the service-connected 
disability symptoms from people who have witnessed how they 
affect him.  This complies with the recent decision of the 
Court concerning enhanced VCAA notice in increased rating 
cases, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Diagnostic Code for PTSD pertains to the 
veteran's level of social and occupational impairment. The 
notice letters sent to the veteran did not provide at least 
general notice of these requirements.  However, the essential 
fairness of the adjudication was not affected because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores, 22 Vet. App. at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  The veteran testified about the 
effect his PTSD symptoms were having on his social life and 
his ability to gain employment during a June 1990 hearing at 
the RO.  Accordingly, the veteran has displayed knowledge of 
what is necessary to substantiate his claim.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
veteran's service treatment records, his VA and private 
medical records, records from the Social Security 
Administration and has provided him with several VA 
psychiatric examinations. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing is being treated as 
a withdrawal of his hearing request.  See 38 C.F.R. 
§ 20.704(d) (2007). 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
Diagnostic Code 9411 [PTSD].  Diagnostic Code 9411 is deemed 
by the Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (PTSD).  In any event, with the exception of 
eating disorders, all mental disorders including PTSD are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  In any event, the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology is the result of his service-connected PTSD, non 
service-connected schizophrenia, a 1979 head injury following 
a train derailment, meningioma, and a 2005 car accident.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In November 2006, the Board remanded 
the veteran's case for a psychiatric examination to determine 
to what extent the veteran's PTSD symptomatology could be 
separated from other, non service-connected, psychiatric 
disorders.  In April 2007 a VA examiner noted that the 
veteran's post-service head injuries have made it more 
difficult for him to manage his PTSD symptoms.    

During a March 2001 VA examination it was noted that the 
veteran suffered from paranoid schizophrenia and that his 
psychiatric symptomatology was due to a combination of PTSD 
and schizophrenia.  In his report, the VA examiner noted that 
the veteran had a history of auditory hallucinations.  These 
hallucinations were attributed to the veteran's 
schizophrenia.  This is congruent with a January 2008 VA 
record which also attributed auditory hallucinations to the 
veteran's schizophrenia.  

With the exception of the veteran's auditory hallucinations, 
the medical evidence does not successfully differentiate 
between symptomatology associated with the veteran's PTSD and 
that resulting from his non service-connected psychiatric 
disabilities.  The Board will therefore attribute the 
veteran's auditory hallucinations to his schizophrenia, and 
all other psychiatric symptoms will be attributed to the 
veteran's service-connected PTSD.

Schedular rating

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  As described above, a 50 percent 
disability rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.
The 50 percent disability rating was assigned by the Board in 
January 1991 based on evidence of anger, suicidal thoughts, 
nightmares, social isolation, unemployment and frequent 
hospitalizations.    

In order to warrant a 70 percent disability rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For reasons explained in 
greater detail below, the Board concludes that a 70 percent 
rating is not warranted.  

In March 1999 the veteran's spouse submitted a lay statement 
indicating that the veteran "constantly talks of suicide."  
However, during the March 2001 and April 2007 VA examinations 
the veteran denied having suicidal ideation, intent or plan.  
"He state[d] that he experienced suicidal thoughts in the 
past but 'that was years ago.'" See April 2007 VA 
examination report.  A preponderance of the evidence thus 
does not indicate that the veteran has had suicidal ideation 
for many years. 

A VA examination from March 2001 indicated that the veteran 
was "poorly groomed and smells horrendously."  His wife 
stated in 1999 that he constantly needs to be reminded of his 
hygiene.  See a March 11, 1999 letter from J.C.  More 
recently, however, private treatment records from S.K.N., 
M.D., from April 2000 to January 2001 describe the veteran's 
appearance as "fair".  During the April 2007 VA examination 
the veteran appeared "clean and adequately groomed."  See 
also an August 1998 VA examination report (indicating that 
the veteran appeared "dressed with the usual care in 
personal clothing.")  While the veteran may not currently 
have a neglect of personal appearance and hygiene, he has 
displayed that trait during the appeal period.  

The medical records associated with the veteran's claims 
folder routinely describe him as alert and oriented.  See 
January 2001 VA examination; March 2000 treatment note from 
S.K.N., M.D.; and an October 2005 VA treatment note.  
Similarly, the veteran does not allege, and there is no 
medical evidence to indicate that that he engages in 
obsessional rituals which interfere with routine activities 
or has intermittently illogical, obscure, or irrelevant 
speech.

There is no medical evidence to indicate that the veteran 
suffers from near-continuous panic or depression which 
affects his ability to function independently, appropriately 
and effectively.  

In January 2001 the veteran's spouse complained that the 
veteran had a history of unprovoked intense anger with that 
has led to physical threats and police intervention.  The 
evidence of record contains numerous mentions of the 
veteran's quick temper and irritability.  See, e.g., A 
December 2007 VA treatment note.  
The veteran's easily provoked anger has been attributed to 
his PTSD.  See the April 2007 examination report, in which 
the examiner stated that the veteran's "easily aroused 
temper" appeared to be a symptom of PTSD.  Accordingly, the 
Board finds that the veteran has impaired impulse control as 
a result of his PTSD.  

There is no medical evidence indicating that he has 
difficulty adapting to stressful circumstances.  While the 
record indicates that the veteran's spouse has been receiving 
psychiatric treatment and that a 2005 car accident rendered 
him a quadriplegic and in need of permanent assistance, the 
veteran appears to have adapted to these extremely stressful 
circumstances.  Accordingly, the Board finds that the veteran 
does not have difficulty adapting to stressful circumstances.

With respect to the inability to establish and maintain 
effective relationships, while the Board notes that the 
record indicates that he has been married to his wife for 
over 40 years.  A December 2007 treatment record also 
indicates that the veteran's daughter has remained in contact 
with the veteran and helps take care of him.  An inability to 
establish and maintain effective relationships has not 
otherwise been demonstrated. 

In sum as has been discussed above, the veteran has 
demonstrated impaired impulse control and some neglect of 
personal appearance and hygiene.  Therefore, the evidence of 
record indicates that only two of the nine criteria necessary 
for a 70 percent rating has been met.  The veteran's PTSD 
symptomatology appears to center around his disturbances of 
mood and motivation.  As detailed in the law and regulations 
section above, these symptoms are more congruent with the 
veteran's currently assigned 50 percent disability rating.  

The Board's inquiry is not necessarily strictly limited to  
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such  
pathology.  

The Board additionally observes that the April 2007 VA 
examiner assigned a PTSD GAF score of 55, which is reflective 
of mild to moderate impairment due to PTSD, which is 
consistent with the veteran's assigned 50 percent disability 
rating.

Therefore, based on a review of all the evidence, the Board 
concludes that an increased rating to 70 percent is not 
warranted.

The Board has also considered the assignment of a 100 percent 
disability rating.  However, there is no evidence of record 
indicating gross impairment to thought processes and 
communication, or that there is a persistent danger of the 
veteran hurting himself or others.  As has been discussed 
above, the veteran is irritable and evidence discussed 
suicide many years ago; however, there is no evidence of any 
danger to himself or to others.  Nor is there evidence of 
memory loss for names of close relatives, own occupation or 
own name.  In fact, during the April 2007 VA examination the 
veteran was able to recall the names of "mental health 
providers he saw 18 to 20 years ago."  The medical evidence 
also does not describe the veteran has having disorientation 
to time or place. 

While the April 2007 VA examiner noted that the veteran 
required assistance with activities of daily living, this 
appears to be a result of the veteran's 2005 motor vehicle 
accident which resulted in quadriplegia rather than his PTSD.  
See August 2006 VA examination for housebound status; see 
also April 2007 VA examination report.

VA medical records indicate that the veteran began 
complaining of hallucinations in January 2008.  As has been 
discussed above, the veteran's hallucinations have been 
attributed to his non service-connected schizophrenia.

Accordingly, the Board finds that a 100 percent disability 
rating is not warranted for the veteran's PTSD. 
 
Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD most closely approximates 
that which allows for the assignment  of a 50 percent 
evaluation.  An increased rating is therefore denied.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

A 50 percent disability rating has been in effect for PTSD 
since September 5, 1989.  The veteran filed his claim for an 
increased disability rating for his service-connected PTSD in 
April 1998.  Therefore, the relevant time period under 
consideration is from April 1997 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from April 
1997 to the present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the veteran's PTSD was 
more or less severe during the appeal period.  The veteran 
has pointed to none.  Accordingly, there is no basis for 
awarding the veteran disability rating other than the 
currently assigned 50 percent for PTSD at any time from April 
1997 to the present. 

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the April 2006 
Supplemental Statement of the Case (SSOC) and appears to have 
considered the regulation in the veteran's case. 
 Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating.

  While the record indicates that the veteran has been 
hospitalized for his PTSD in the past, there is no indication 
that the veteran's symptomatology has required frequent 
hospitalizations, nor is there any indication of any recent 
hospitalizations, i.e. within the appeal period, which 
encompasses a decade. 

With respect to the marked interference with employment, 
there is no medical evidence to indicate that the veteran's 
PTSD, alone, causes marked interference with employment 
outside of what is considered by the ratings criteria.  The 
medical evidence indicates that the veteran's combined 
psychiatric problems render him "unable to hold any gainful 
employment."  See, e.g., an October 1999 statement form Dr. 
S.K.N.  As was discussed above in connection with Mittleider, 
in addition to the service-connected PTSD, the veteran 
suffers from non service-connected schizophrenia as well as 
head injury residuals.  Significantly, although the evidence 
of record indicates that the veteran has not worked for many 
years, his unemployment was triggered by the 1979 railroad 
accident, not PTSD.  See the March 2001 VA examination 
report.  

It is undisputed that the PTSD has an adverse effect on the 
veteran's employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earring capacity resulting from 
service-connected disability in civil occupation.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007); see 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, although it is clear that the veteran is 
unemployable due to a variety of physical and mental 
disabilities, the evidence does not indicate that the 
veteran's PTSD presents an exceptional or unusual disability 
picture which would allow for the assignment of an 
extraschedular rating. Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that referral to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted. 

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is therefore denied. 


ORDER

Entitlement to an increased rating for PTSD, in excess of the 
currently assigned 
50 percent, is denied.     



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


